—Appeal by the defendant from a judgment of Supreme Court, Nassau County (Thorp, J.), rendered June 19, 1992, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and oral statements.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contentions that the testimony of a police officer at the suppression hearing was patently tailored to nullify constitutional objections, and that the court erroneously credited it. It is well settled that the determination of the hearing court, which has seen and heard the witness, is accorded great weight (see, People v Prochilo, 41 NY2d 759, 761; People v Almodovar, 168 AD2d 454).
The defendant’s allegation that the officer’s testimony appeared to be tailored to nullify constitutional objections defies logic and does not have any basis in the hearing record.
We have reviewed the defendant’s remaining contention and find it unpreserved for appellate review, and, in any event, without merit. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.